internal_revenue_service date number release date cc pa cbs br2 wta-n-124317-01 uil memorandum for senior technician reviewer branch administrative provisions judicial practice from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject refund offset taxpayer this responds to your memorandum soliciting the assistance of the collection bankruptcy summonses division in responding to a request for significant service_center advice initiated by the taxpayer_advocate the request for advice which was sent by the area_counsel small_business self -employed area copy attached deals with a number of issues arising from the service’s receipt of amounts from a levy on a taxpayer’s property following the filing and acceptance of and payment in full on an offer_in_compromise our response has been coordinated with branch collection bankruptcy summonses the specific issue which you asked cbs to address is under the facts presented whether a wage levy was either an erroneous levy from the outset or became an erroneous levy when it was resumed after the service had accepted an offer_in_compromise from the taxpayer the area counsel’s memorandum indicates that she did not have direct access to the actual file for the taxpayer but that the relevant facts were obtained from a memorandum provided by the taxpayer_advocate on date we are not in possession of the april memorandum however the facts set forth in the area counsel’s memorandum are in brief as follows the taxpayer owed taxes for and to collect on these outstanding liabilities the service instituted a levy on the taxpayer’s wages the service received the first payment from the levy on date on date the taxpayer filed an offer_in_compromise covering these liabilities with the service this offer_in_compromise was accepted date on date days wta-n-124317-01 thereafter the liabilities at issue were satisfied in full the wage levy resumed on date and yielded additional payments thereafter the last levy to effect a payment that was retained by the service occurred on date these facts reflect that not only was the offer_in_compromise accepted but the liabilities covered by the offer were satisfied in full between the time the levy was instituted and the time it resumed in date moreover pursuant to section sec_6343 the service is authorized to return levied-upon property where either the levy was not in accordance with administrative procedures of the secretary or the national_taxpayer_advocate determines that the return of such property would be in the best interests of both the taxpayer and the united_states sec_6343 d where sec_6343 applies the provisions of sec_6343 apply in substantially the same manner as if the property had been wrongfully levied upon or as if property other than that of the taxpayer had been incorrectly levied upon see sec_6343 sec_6343 permits the service to return the appropriate amount at any time before the expiration of months from the date of such levy sec_6343 the position of the office_of_chief_counsel is that the taxpayer is not required to file a claim to trigger the return of the property however the treasury regulations promulgated pursuant to sec_6343 require that any claim that is made by the taxpayer be made in writing see sec_301_6343-2 we have been told that subsequent payments were obtained via the levy but that those payments were ultimately returned to the taxpayer sec_6331 added to the code by the internal_revenue_service restructuring and reform act of specifically prohibits the service from making a levy with respect to an unpaid tax while an offer_in_compromise of such unpaid tax is pending this provision applies to offers in compromise pending on or made after date accordingly it does not apply to this case since the offer was made in date and was accepted date and since the liability was satisfied in full on date prior to the effective date of sec_6331 the service was not prohibited by statute from levying during the pendency of an offer_in_compromise although as a policy matter the service generally refrained from taking collection action in this context see policy statement p-5-97 under regulations proposed to be promulgated pursuant to sec_6343 the service may return property based on information received from a source other than the taxpayer return of property in certain cases fed reg proposed date to be codified pincite c f_r part wta-n-124317-01 in this case the facts contained in the area counsel’s memorandum do not reflect that the taxpayer at any time requested the return of the erroneously levied wages assuming the funds erroneously levied upon in this case can be returned to the taxpayer the question which arises is whether and how the offset which was effected in this case pursuant to sec_6402 can be reversed this constitutes a separate issue one which we believe is within the exclusive purview of your function thank you for soliciting our advice on this matter if you require further assistance please contact debbie kohn the cbs attorney assigned to this case we note however that pursuant to the position taken in the preamble to the proposed_regulations referred to in footnote supra a ny property received pursuant to a levy made in violation of the law will be returned unless the taxpayer gives permission to the irs to keep the property return of property in certain cases fed reg proposed date emphasis supplied wta-n-124317-01 attachment memorandum from area_counsel small_business self-employed area undated cc chief branch collection bankruptcy summonses attention robin ferguson
